Name: 2009/847/EC: Commission Decision of 20 November 2009 amending Decision 2005/176/EC laying down the codified form and the codes for the notification of animal diseases pursuant to Council Directive 82/894/EEC (notified under document C(2009) 9007) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  information and information processing;  Europe;  agricultural policy
 Date Published: 2009-11-21

 21.11.2009 EN Official Journal of the European Union L 307/7 COMMISSION DECISION of 20 November 2009 amending Decision 2005/176/EC laying down the codified form and the codes for the notification of animal diseases pursuant to Council Directive 82/894/EEC (notified under document C(2009) 9007) (Text with EEA relevance) (2009/847/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 82/894/EEC of 21 December 1982 on the notification of animal diseases within the Community (1), and in particular Article 5(1) thereof, Whereas: (1) Directive 82/894/EEC concerns notifications of outbreaks of the animal diseases listed in Annex I thereto. (2) Commission Decision 2005/176/EC (2) lays down the codified form and the codes for the notification of animal diseases pursuant to Directive 82/894/EEC. Annex X/01 to that decision lists the codes for the veterinary regions in Germany. (3) Germany has adjusted the names and boundaries of their veterinary regions. The adjustment of those regions affects the Animal Disease Notification System. The new regions should therefore replace those currently listed in that system. It is therefore appropriate to amend Annex X/01 to Decision 2005/176/EC accordingly. (4) Decision 2005/176/EC should therefore be amended accordingly. (5) In order to protect confidentiality of the transmitted information, the Annexes to this Decision should not be published in the Official Journal of the European Union. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Annex X/01 to Decision 2005/176/EC is replaced by the text in the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 20 November 2009. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 378, 31.12.1982, p. 58. (2) OJ L 59, 5.3.2005, p. 40.